Citation Nr: 0519872	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-33 785	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Eligibility for Chapter 30 education benefits.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 2002 to July 
2003.  He had prior active service from June 1996 to December 
1996 and inactive duty training totalling 7 months and 15 
days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 determination by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the veteran had not established eligibility 
to VA education benefits administered pursuant to 38 U.S.C.A. 
Chapter 30.  This appeal ensued.

A personal hearing was held before the Board in Washington, 
D.C., in January 2005.  The transcript of that hearing has 
been associated with the veteran's claims file.


FINDING OF FACT

The veteran does not have at least 24 months of continuous 
active service.


CONCLUSION OF LAW

There is no legal basis upon which to find the veteran 
eligible for Chapter 30 education benefits.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. § 21.7042 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to Chapter 30 education 
benefits.  He alleges essentially, that, while he didn't 
serve on active duty for the 24 continuous months required to 
establish eligibility, he had prior active service that, when 
added to his service in Operation Iraqi Freedom, exceeds the 
minimum period of time mandated.  He also points out that he 
was advised by military personnel prior to his service 
separation that he was eligible for Chapter 30 education 
benefits.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

However, with respect to a claim of entitlement to VA 
education benefits under 38 U.S.C. Chapter 30, the 
applicability of the VCAA is circumscribed.  The statutory 
and regulatory provisions pertaining to VA's duty to 
notify/assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").  In the instant case, 
resolution of the veteran's appeal as to the issue of 
eligibility for Chapter 30 education benefits is dependent on 
interpretation of the statutes and regulations; that is, 
there is no evidence not currently associated with the claims 
file that would be probative in determining whether 
eligibility for these benefits should be established.  There 
is no duty under the VCAA to notify the veteran of the 
evidence needed to substantiate a claim or to assist him in 
obtaining evidence where there is no reasonable possibility 
that any further assistance would aid him in substantiating a 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
The resolution of the issue on appeal has been decided below 
on the basis of statutory interpretation in light of 
particular relevant facts.

Nevertheless, that the veteran appears to have received due 
process with respect to these issues.  See 38 C.F.R. § 3.103 
(2004).  He has been given ample opportunity to present 
evidence and argument.  He was furnished with a statement of 
the case in August 2004 that set forth the regulatory 
criteria applicable to his claim and included a discussion of 
the relevant evidence.  In addition, he offered testimony 
before the Board in January 2005.

Pertinent law and regulation

An individual may establish eligibility for basic education 
assistance based on service on active duty if, after June 30, 
1985, he or she serves at least three years of continuous 
active duty in the Armed Forces if his or her obligated 
period of active duty is three years, or serves at least two 
years of continuous active duty in the Armed Forces if the 
obligated period of active duty is less than three years.  An 
individual who does not meet these requirements is eligible 
for basic education assistance when he or she is discharged 
or released from active duty for a service connected 
disability; for a medical condition that pre-existed service 
on active duty and which VA determines is not service 
connected; for hardship discharge; for the convenience of the 
Government after completing at least 20 continuous months of 
active duty of an obligated period of active duty that is 
less than three years, or, after completing 30 months of 
active duty of an obligated period of service that is at 
least three years; or involuntarily for the convenience of 
the Government as a result of a reduction in force; or for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  38 C.F.R. § 21.7042(a) (2004).

An individual may establish eligibility for basic educational 
assistance based on a combination of service on active duty 
and service in the Selected Reserve when, after June 30, 
1985, he or she serves at least two years of continuous 
active service in the Armed Forces.  An individual is exempt 
from serving two years on active duty when he or she is 
discharged or released from the Armed Services during those 
two years for a service-connected disability; for a hardship 
discharge; or, in the case of an individual discharged or 
released after 20 months of such service, for the convenience 
of the Government or involuntarily as a result of a reduction 
in force, or for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.  38 C.F.R. § 21.7042(b) 
(2004). 

Analysis

The basic facts are not in dispute.  The veteran had active 
service from June 11, 1996, to December 14, 1996, for a total 
of 6 months and 4 days of continuous active service.  He had 
active service from February 5, 2002, to July 8, 2003, for a 
total of 1 year, 5 months and 4 days of continuous active 
service.  Records also show that he had a total of 7 months 
and 15 days of inactive duty training.

The law as stated above is clear.  Unless the various 
exceptions cited therein (discharge for a service-connected 
disability, discharge due to a reduction in force, and the 
like) are for application, a veteran is required to have 
served at least two years (24 months) of continuous active 
service.  The veteran served on active duty for only 17 
continuous months (February 2002 to July 2003).  While he 
also had previously served on active service for six months 
(June 1996 to December 1996), this period of service cannot 
be considered to have been continuous with his second period 
of service.  

The regulation contains no ambiguity.  It requires that 
qualifying service be continuous; that is, the service must 
be uninterrupted.  In the case at hand, the veteran did not 
have two years (24 months) of continuous or uninterrupted 
service.

Likewise, the evidence does not demonstrate, and the veteran 
has not contended, that any of the exceptions enumerated in 
the criteria are for application.  It is not shown that he 
was discharged for a service-connected disability, for a 
medical condition that pre-existed service on active duty and 
which is not service connected, for hardship, for a reduction 
in force, or for any other mental or physical condition that 
interfered with the performance of his duty.

At his personal hearing, the veteran acknowledged that he did 
not have the qualifying 24 months of continuous service that 
would entitled him to Chapter 30 education benefits but 
argued that he should nonetheless be deemed eligible for 
those benefits.  Although the Board appreciates the veteran's 
service during Operation Iraqi Freedom, the Board must apply 
"the law as it exists" and does not have the authority to 
extend benefits to a particular claimant where the law does 
not provide for such benefits.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992).

Accordingly, for the reasons noted above, the Board concludes 
that there is no legal basis to find the veteran eligible for 
Chapter 30 education benefits.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law).  The appeal therefore must be 
denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for Chapter 30 education benefits is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


